Title: To Alexander Hamilton from Marquis de Fleury, [4 August 1784]
From: Fleury, Marquis de
To: Hamilton, Alexander


[Tenerife, Canary Islands, August 4, 1784]
Colonel fleury’s Complimens, to his former friend Colonel hamilton; he has written several Letters to him from the west indias, & france, but Received no answer. & he tis now going to take the Command of a Regiment at the island of france, & does not expect to hear from him, but he shall for ever remember with pleasure, that Col. hamilton was a friend of his in america, & wish him all kinds of happiness and fortune:—
he begs, he would present his Rispects to Mrs. hamilton.
Canary islands: teneriffe: august 4th. 1784:
